          Case 3:17-cv-00939-WHA Document 2709 Filed 10/04/19 Page 1 of 5




 1   [COUNSEL LISTED ON SIGNATURE PAGE]

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10
                                  SAN FRANCISCO DIVISION
11
     WAYMO LLC,                                  CASE NO. 3:17-cv-00939-WHA
12
                 Plaintiff,                      SIXTH JOINT STIPULATION AND
13                                               [PROPOSED] ORDER TO EXTEND
           vs.                                   THE DEADLINE UNDER
14                                               PARAGRAPH 15 OF THE INTERIM
     UBER TECHNOLOGIES, INC. and                 MODEL PROTECTIVE ORDER
15   OTTOMOTTO LLC,
16               Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

       SIXTH JOINT STIPULATION RE EXTENSION OF INTERIM MODEL PROTECTIVE ORDER DEADLINE
                                 CASE NO. 3:17-CV-00939-WHA
             Case 3:17-cv-00939-WHA Document 2709 Filed 10/04/19 Page 2 of 5




 1           Pursuant to Civil Local Rules 6-1(b) and 6-2(a), and upon the accompanying declaration

 2   of Meredith R. Dearborn, dated October 3, 2019 (“Dearborn Decl.”), Plaintiff Waymo LLC and

 3   Defendants Uber Technologies, Inc. and Ottomotto LLC hereby stipulate and agree to that the

 4   requirements of Paragraph 15 of the Interim Model Protective Order be suspended until there is a

 5   final resolution of a related criminal case, United States v. Levandowski, N.D. Cal. No. CR 19-377

 6   WHA. Although the Court ordered on June 10, 2019 that “No more extensions will be granted,”

 7   the parties respectfully submit that new facts have arisen since that time that warrant suspension

 8   of the parties’ obligations under Paragraph 15. On August 15, 2019, Anthony Levandowski was

 9   indicted on criminal charges related to this case. Moreover, the government has advised Uber’s

10   counsel that both the government and Mr. Levandowski would prefer that the parties’ obligations

11   under Paragraph 15 be suspended until the conclusion of that criminal case. In light of the

12   government’s and Mr. Levandowski’s request to preserve the status quo, the parties respectfully

13   request suspension of the applicable deadlines to return or destroy documents until no earlier than

14   60 days after the final resolution of the criminal case.

15           The parties stipulate as follows.

16           Procedural History Prior to Mr. Levandowski’s Indictment

17           1.      On March 16, 2017, the Court ordered that the parties be bound by the Interim

18   Model Protective Order (the “Protective Order”), a true and correct copy of which is attached as

19   Exhibit A to the accompanying declaration of Meredith R. Dearborn. Dearborn Decl. ¶ 5.

20           2.      Paragraph 15 of the Protective Order provides that, “[w]ithin 60 days after the final

21   disposition of this action, as defined in paragraph 4, each Receiving Party must return all Protected

22   Material to the Producing Party or destroy such material,” and further requires each Receiving

23   Party to certify in writing by the 60-day deadline (1) that all of the material subject to the Protective

24   Order was returned or destroyed, and (2) that it has not retained copies, abstracts, compilations, or

25   summaries of material subject to the Protective Order. Dearborn Decl. ¶ 6 and Ex. A.

26           3.      The parties settled this lawsuit, and a final disposition was entered on February 9,

27   2018. Dearborn Decl. ¶ 7.

28
                                                         1
       SIXTH JOINT STIPULATION RE EXTENSION OF INTERIM MODEL PROTECTIVE ORDER DEADLINE
                                  CASE NO. 3:17-CV-00939-WHA
             Case 3:17-cv-00939-WHA Document 2709 Filed 10/04/19 Page 3 of 5




 1          4.      Each Receiving Party, as defined by Paragraph 2.17 of the Protective Order, had

 2   sixty days from that final disposition, until April 10, 2018, to comply with the requirements of

 3   Paragraph 15. Dearborn Decl. ¶ 7 and Ex. A.

 4          5.      On April 6, 2018, the parties filed a stipulation and proposed order extending the

 5   deadline to comply with Paragraph 15 until June 11, 2018, citing the pendency of related matters

 6   that impose document preservation obligations on the parties that conflict with Paragraph 15’s

 7   requirements. The parties further indicated that they “might hereafter request additional time if

 8   those obligations have not been satisfied.” Dearborn Decl. ¶ 8.

 9          6.      The Court approved the stipulation and signed the proposed order on April 9, 2018.

10   See Dearborn Decl. ¶ 9 and Ex. B.

11          7.      The parties stipulated to four additional extensions of time in the ensuing months,

12   all of which the Court granted. Dearborn Decl. ¶ 10–13; Exs. C, D, E, and F.

13          8.      In the most recent order granting the parties’ stipulations, dated June 10, 2019, the

14   court noted that “[no] more extensions will be granted.” Dearborn Decl. ¶ 13 and Exhibit F.

15          Recent Events Leading Up to and After Mr. Levandowski’s Indictment

16          9.      On August 26, 2019, an indictment was unsealed in the United States District Court

17   for the Northern District of California charging Anthony Levandowski with thirty-three counts of

18   theft of trade secrets, in violation of Title 18, United States Code, Sections 1832(a)(1), (2), (3) and

19   (4). The case was initially assigned to the Honorable Lucy H. Koh. See Levandowski, CR 19-377

20   WHA, Dkt. 1; see also Dearborn Decl. ¶ 14.

21          10.     On August 28, 2019, the government filed a Notice of Related Case seeking to

22   reassign Mr. Levandowski’s criminal case to this Court. See Levandowski, CR 19-377, Dkt. 5; see

23   also Waymo v. Uber, CV 17-939 WHA, Dkt. 2704. In the notice, the government explained its

24   view that the Mr. Levandowski’s criminal case was related to this case because “Both actions

25   concern one or more of the same alleged events, occurrences, transactions, or property” and “there

26   will be some duplication of labor if the [two cases] are heard by different judges.” Levandowski,

27   CR 19-377, Dkt. 5 at 2-3. The government further observed that the criminal case was related to

28   this case because, among other things, the indictment “identifies thirty-three specific files alleged
                                                      2
        SIXTH JOINT STIPULATION RE EXTENSION OF INTERIM MODEL PROTECTIVE ORDER DEADLINE
                                     CASE NO. 3:17-CV-00939-WHA
             Case 3:17-cv-00939-WHA Document 2709 Filed 10/04/19 Page 4 of 5




 1   to contain trade secrets,” and “at least twelve of the files was the subject of litigation” in this case.

 2   Id. at 2; see also Dearborn Decl. ¶ 15.

 3           11.     On August 29, 2019, Mr. Levandowski filed a Response to Notice of Related Case

 4   in which he concurred that his criminal case is related to this civil case. Levandowski, CR 19-377,

 5   Dkt. 10; see also Waymo v. Uber, CV 17-939 WHA, Dkt. 2705; Dearborn Decl. ¶ 16.

 6           12.     On September 3, 2019, the Court entered a Related Case Order finding that

 7   Mr. Levandowski’s criminal case was related to this case and reassigning the criminal case to this

 8   Court. Levandowski, CR 19-377 WHA, Dkt. 15; see also Waymo v. Uber, CV 17-939 WHA, Dkt.

 9   2706; Dearborn Decl. ¶ 17.

10           13.     Following the entry of that Order, counsel for Uber contacted the Assistant United

11   States Attorneys responsible for Mr. Levandowski’s criminal case, advised them of the Protective

12   Order and the parties’ obligations under Paragraph 15 of that Order, and further advised them of

13   the Court’s previous orders extending the deadline to comply with Paragraph 15, culminating with

14   the June 10 Order extending the deadline until October 4 but providing that “No more extensions

15   will be granted.” Dearborn Decl. ¶ 18.

16           14.     On September 19, 2019, the government advised Uber’s counsel that the

17   government would prefer that the parties’ obligations under Paragraph 15 be suspended until the

18   final resolution of the criminal case. On September 24, 2019, the government advised Uber’s

19   counsel that counsel for Mr. Levandowski had confirmed that they agreed with the government’s

20   request; that is, that they preferred that the parties’ objections under Paragraph 15 be suspended

21   until the final resolution of the criminal case. Dearborn Decl. ¶ 19–20.

22           15.     On September 30, 2019, Waymo confirmed that it too consents to a suspension of

23   the parties’ obligations under Paragraph 15 until the final resolution of Mr. Levandowski’s

24   criminal case. Dearborn Decl. ¶ 21.

25           16.     In light of these new facts, and given the pendency of a criminal case that concerns

26   one or more of the same alleged events, occurrences, transactions, or property as this case, the

27   parties’ respectfully request that the time limits imposed under Paragraph 15 of the Protective

28   Order be suspended until no earlier than 60 days after there is a final resolution of Mr.
                                                3
       SIXTH JOINT STIPULATION RE EXTENSION OF INTERIM MODEL PROTECTIVE ORDER DEADLINE
                                  CASE NO. 3:17-CV-00939-WHA
            Case 3:17-cv-00939-WHA Document 2709 Filed 10/04/19 Page 5 of 5




 1   Levandowski’s criminal case, United States v. Levandowski, N.D. Cal. No. CR 19-377 WHA. See

 2   Dearborn Decl. ¶ 22. The parties shall comply with Paragraph 15 of the Protective Order within
                          60 days of the final resolution of Mr. Levandowski's criminal case.
 3

 4          IT IS SO STIPULATED

 5

 6   DATED: October 3, 2019                QUINN EMANUEL URQUHART & SULLIVAN LLP

 7
                                           By:   /s/ David A. Perlson
 8                                               David A. Perlson
 9                                               50 California Street, 22nd Floor
                                                 San Francisco, California 94111
10                                               Tel: 415-875-6344
                                                 davidperlson@quinnemanuel.com
11                                               Attorneys for Plaintiff WAYMO LLC
12

13
     DATED: October 3, 2019                BOIES SCHILLER FLEXNER LLP
14

15                                         By:   /s/ Meredith R. Dearborn
                                                 Meredith R. Dearborn
16
                                                 44 Montgomery Street, 41st Floor
17                                               San Francisco, California 94104
                                                 Tel: 415-293-6800
18                                               mdearborn@bsfllp.com
                                                 Attorneys for Defendants UBER TECHNOLOGIES,
19                                               INC. and OTTOMOTTO LLC
20

21
                                           [PROPOSED] ORDER
22

23   PURSUANT TO STIPULATION, IT IS SO ORDERED.
24
     DATED:        October 4      , 2019
25                                                      Honorable William Alsup
26

27
28
                                                    4
       SIXTH JOINT STIPULATION RE EXTENSION OF INTERIM MODEL PROTECTIVE ORDER DEADLINE
                                  CASE NO. 3:17-CV-00939-WHA
